In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-544V
                                      Filed: May 1, 2018
                                        UNPUBLISHED


    NATASHA ITCHKAVICH,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Joseph Alexander Vuckovich, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On April 18, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury as a result of receiving an
influenza (“flu”) vaccination on October 7, 2015. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On November 28, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On May 1, 2018, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $85,991.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $85,991.00 in the form of a check payable to
petitioner, Natasha Itchkavich. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
NATASHA ITCHKAVICH,                 )
                                    )
            Petitioner,             )
                                    )
v.                                  )   No. 17-544V
                                    )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )   SPU
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On April 18, 2017, petitioner, Natasha Itchkavich, filed a petition for compensation under

the National Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”),

alleging that she developed a shoulder injury as a result of receiving an influenza vaccination on

October 7, 2015. On November 28, 2017, respondent filed a Rule 4(c) Report indicating that

petitioner is entitled to compensation for a shoulder injury related to vaccine administration

(“SIRVA”) as a result of her October 7, 2015, influenza vaccination. On November 28, 2017,

Chief Special Master Dorsey issued a Ruling on Entitlement finding that petitioner is entitled to

compensation for her SIRVA.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$85,991.00, which represents all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.


1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $85,991.00 in the form of a check payable to petitioner.

Petitioner agrees.


                                            Respectfully submitted,

                                            CHAD A. READLER
                                            Acting Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            ALEXIS B. BABCOCK
                                            Assistant Director
                                            Torts Branch, Civil Division

                                             s/ Justine Walters__________
                                            JUSTINE WALTERS
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146, Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            Tel: (202) 307-6393

DATE: May 1, 2018




                                              -2-